Title: From George Washington to Joseph Reed, 16 July 1781
From: Washington, George
To: Reed, Joseph


                  
                     
                     sirHead Quarters near Dobbs Ferry 16th July 1781
                  
                  I am honored with your Excellency’s Favor of the 7th.  I am exceedingly happy to find that the mode of procuring the specific Supplies demanded of the state is now upon such a footing that we may hope for a full & regular Compliance in future: and I doubt not but if the other States will follow the Example, and appropriate a proportion of their Revenue to the Disposal of the Superintendant of Finance, we shall soon see our Affairs assume a new & pleasing Appearance, I am convinced that the sole Hope of the Enemy has long rested upon the deranged State of our Finances.  Indeed all our late Difficulties and Distresses have proceeded from that Source; for I believe it will be confessed, that the Country, since the Commencement of the War, never abounded so much in Resources as at present.
                  The Resolve of Congress of 25th May having no Retrospect, I can put no other than my former Construction upon it, which was, that all Promotions in the Artillery & Cavalry, were to be made up to that Date upon the Principles which had governed for three Years in those Corps—Is it not strange that the Officers of the Regiment, late Proctors, should be the only ones who claim a Right to an Exemption from what they very well know has been the Rule of Service?  It is but a few Days ago, that a memorial from them to Congress upon the same Subject was handed to me by the Board of War—when I answered it in the same manner that I had before done to the Council.
                  Your Excellency cannot oblige me more, than by interestg yourself in raising the Rifle Corps.  We experienced the Want of such a Body of men in a little Affair near Kingsbridge the Beging of this Month, in which our Troops were galled considerably by the Hessian Jagers, who did Execution at a Distance to which our musquetry could not reach.
                  The Proceedings upon Lieut. Bigham are transmitted by this Conveyance to the Board of War—Your Excellency can therefore call upon them for a Copy of the whole, or such Extracts as may be necessary.  I have the Honor to be with great Respect & Esteem Your Excellencys most Obedt Servant
                  
                     Go: Washington
                  
               